Case: 4:17-cv-02498-AGF Doc. #: 193-1 Filed: 09/17/20 Page: 1 of 7 PageID #: 3585



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

SARAH MOLINA, et al.,                        )
                                             )
                      Plaintiffs,            )
                                             )       Case No.: 4:17-cv-2498 AGF
       v.                                    )
                                             )
CITY OF ST. LOUIS, MISSOURI, et al.,         )
                                             )
                      Defendants.            )


        PLAINTIFFS’ FIRST SUPPLEMENTAL RULE 26(A)(1) DISCLOSURES

       Plaintiffs respectfully submit the following first supplemental disclosures pursuant to Rule

26(a)(1) of the Federal Rules of Civil Procedure:

A)     Name of each individual likely to have discoverable information that Plaintiffs may

use to support their claim of municipal liability based on the customs or policies of the

City of St. Louis, through SLMPD, relating to the deployment of chemical munitions

against protesters, observers of protests, and other pedestrians in violation of the First and

Fourth Amendments:

       1.      Persons previously disclosed as part of Plaintiffs’ and Defendant City of St.

       Louis’ initial disclosures

       2.      Tony Able, current or former employee of Defendant.

       3.      Mustafa Abdullah, who may be contacted through counsel

       4.      Rasheen Aldridge, https://www.facebook.com/Sheenbean32/

       6.      Terez Barnes, 314-473-1251

       7.      Jerome Baumgartner, current or former employee of Defendant

       8.      Benjamin Bayless, current or former employee of Defendant

       9.      Joshua Becherer, current or former employee of Defendant


                                      Pls.' Ex. 1 to MIO to Mtn to Strike
Case: 4:17-cv-02498-AGF Doc. #: 193-1 Filed: 09/17/20 Page: 2 of 7 PageID #: 3586



     10.   Jesse Bogan, jbogan@post-dispatch.com

     11.   Scott Boyher, current or former employee of Defendant

     12.   Amir Brandy, 314-709-8405

     13.   Derk Brown, @DreadHead_46

     14.   Drew Burbridge, 816-719-3080

     15.   Jennifer Burbridge, 816-719-3080

     16.   Lawrence Bryant, lbfoto1@gmail.com

     17.   Tom Cinquina, address and telephone number unknown

     18.   Casey Cooper, 415-217-9168

     19.   Erin Counihan, 773-698-3362

     20.   Angela Coonce, current or former employee of Defendant

     21.   Custodian of Records, St. Louis Metropolitan Police Department

     22.   Emily Davis, etennilled@gmail.com

     23.   Michael Deeba, current or former employee of Defendant

     24.   Philip Deitch, 314-324-9198

     25.   Heather De Mian, @MissJupiter1957

     26.   Serg Payo Dominguez, 773-816-8864

     27.   Alison Dreith, 314-531-8616

     28.   Tabetha Esry, @tabesry

     29.   Mike Faulk, @Mike_Faulk

     30.   Rodney Ford, telephone number and address unknown

     31.   Bruce Franks Jr., 573-751-2383

     32.   Timothy Gardner, 314-369-6606

     33.   Danny Gladden, @dannygladden



                                 Pls.' Ex. 1 to MIO to Mtn to Strike
Case: 4:17-cv-02498-AGF Doc. #: 193-1 Filed: 09/17/20 Page: 3 of 7 PageID #: 3587



     34.   William Douglas, current or former employee of Defendant

     35.   Maxi Glamour, @MaxiGlamour

     36.   Darryl Gray, 770-842-5210

     37.   Megan Green, 314-591-9587

     38.   Mark Gullet, address and telephone number unknown

     39.   Luther Hall, current or former employee of Defendant

     40.   Mike Hassel, 314-565-2332

     41.   Matt Heskamp, mattheskamp@gmail.com

     42.   Elise Miller Hoffman, elisemillerhoffman@gmail.com

     43.   Brandi Huffman, 314-210-1701

     44.   Schron Jackson, current or former employee of Defendant

     45.   Randy Jemerson, current or former employee of Defendant

     46.   Jeffrey Jensen, United States Attorney, and his staff

     47.   James Joyner, current or former employee of Defendant

     48.   Matthew Karnowski, current or former employee of Defendant

     49.   Nick Humphrey, current or former employee of Defendant

     50.   Dana Kelly-Franks, danakelly.franks@gmail.com

     51.   Calvin Kennedy, @calvinkennedy99

     52.   Derek Laney, 314-277-1589

     53.   Gerald Leyshock, current or former employee of Defendant

     54.   Pamela Lewczuk, pamschroell3@gmail.com

     55.   Sophie Lipman, selipman5@gmail.com

     56.   Marvin Malone, @kaleido_scopics

     57.   Will Millar, willmillar@gmail.com



                                  Pls.' Ex. 1 to MIO to Mtn to Strike
Case: 4:17-cv-02498-AGF Doc. #: 193-1 Filed: 09/17/20 Page: 4 of 7 PageID #: 3588



     58.   Iris Maclean Nelson, irismaclean18@gmail.com

     59.   Alex Nelson, alexnelson15@gmail.com

     60.   Dillan Newbold, dillan.newbold@gmail.com

     61.   Thomas Noerper, tnoerper@yahoo.com

     62.   Scott Olson, telephone number and address unknown

     63.   Mario Ortega, https://www.linkedin.com/in/mario-ortega-1678b737/

     64.   Lawrence O’Toole, current or former employee of Defendant

     65.   Robert Patrick, rpatrick@post-dispatch.com

     66.   Mya Petty, address and telephone number unknown

     67.   Christine Powderly, current or former employee of Defendant

     68.   Tony Rice, 314-683-8254

     69.   Chris Robertson, address and telephone number unknown

     70.   Keith Rose, keithrose.ferguson@gmail.com

     71.   Brian Rossomanno, current or former employee of Defendant

     72.   Timothy Sachs, current or former employee of Defendant

     73.   Daniel Schulte, current or former employee of Defendant

     74.   Timothy Schumann, current or former employee of Defendant

     75.   Gregory Shanklin, 217-341-3490

     76.   Derrell Smith, Jr., address and telephone number unknown

     77.   Chris Sommers, chris@pi-pizza.com

     78.   Marissa Southards, https://www.facebook.com/marissa.southards

     79.   Ned Stevens, address and telephone number unknown

     80.   Alicia Street, 314-285-8003

     81.   Elyssa Sullivan, elyssa.sullivan@gmail.com



                                 Pls.' Ex. 1 to MIO to Mtn to Strike
Case: 4:17-cv-02498-AGF Doc. #: 193-1 Filed: 09/17/20 Page: 5 of 7 PageID #: 3589



      82.    Demetrius Thomas, 618-741-9297

      83.    William Waldron, telephone number and address unknown

      84.    Jacob Walker, 314-596-1353

      85.    Aaron Webster, current or former employee of Defendant

      86.    Joshua Torres Wedding, oshwedding@gmail.com

      87.    Phillip Weeks, 314-750-2141

      88.    Nicole Warrington, 314-604-7276

      89.    Mark West, current or former employee of Defendant

      90.    Lindsey Wethington, current or former employee of Defendant

      91.    Kennard Williams, kennard@organizemo.org

      92.    Unknown Willis, current or former employee of Defendant

      93.    Brandon Wyms, current or former employee of Defendant

      94.    Karen Yang, 408-334-6420

      95.    Ben Zeno, 425-749-6974

      96.    Jon Ziegler, rebelutionaryz@gmail.com

      97.    Plaintiffs from Templeton v. Dotson and Devereaux v. St. Louis County et al.

      98.    Other police officers of the St. Louis Metropolitan Police Department,

             including but not limited to the Civil Disobedience Team, SWAT Team, the

             Bicycle Response Team, and the Internal Affairs Division

B)     A general description by category and location of all documents, data

compilations, and tangible things in the possession, custody, or control of Plaintiffs that

the Plaintiffs may use to support their claim of municipal liability based on the customs

or policies of the City of St. Louis, through SLMPD, relating to the deployment of

chemical munitions against protesters, observers of protests, and other pedestrians in



                                    Pls.' Ex. 1 to MIO to Mtn to Strike
Case: 4:17-cv-02498-AGF Doc. #: 193-1 Filed: 09/17/20 Page: 6 of 7 PageID #: 3590



violation of the First and Fourth Amendments:

          1. All documents, video, and photographs submitted to the Court as part

             of proceedings related to the preliminary injunction in Ahmad v. City

             of St. Louis, 4:17-CV-2455


                                           Respectfully submitted,

                                           /s/ Jessie Steffan
                                           ANTHONY E. ROTHERT, #44827MO
                                           JESSIE STEFFAN, #64861MO
                                           OMRI E. PRAISS, #41850MO
                                           ACLU of Missouri Foundation
                                           906 Olive Street, Suite 1130
                                           St. Louis, Missouri 63101
                                           Phone: (314) 652-3114
                                           Fax: (314) 652-3112
                                           trothert@aclu-mo.org
                                           jsteffan@aclu-mo.org
                                           opraiss@aclu-mo.org

                                           GILLIAN R. WILCOX, #61278MO
                                           ACLU of Missouri Foundation
                                           406 W. 34th Street,Suite 420
                                           Kansas City, Missouri 64111
                                           Phone: (816) 470-9938
                                           gwilcox@aclu-mo.org

                                           Attorneys for Plaintiffs




                                   Pls.' Ex. 1 to MIO to Mtn to Strike
Case: 4:17-cv-02498-AGF Doc. #: 193-1 Filed: 09/17/20 Page: 7 of 7 PageID #: 3591




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on August 23, 2018, a true and correct copy of

the foregoing was served to counsel of record via electronic mail.

                                                          /s/ Jessie Steffan




                                     Pls.' Ex. 1 to MIO to Mtn to Strike
